     Case: 1:19-cv-05336 Document #: 1 Filed: 08/07/19 Page 1 of 6 PageID #:1




                 IN THE UNITED STATES DISTRICT COURT
             NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE: Amanda Jump                             )      Case No.
                                               )
                                               )
      Plaintiff                                )      COMPLAINT
                                               )
                                               )
v.                                             )      July Demand Requested
                                               )
      Meyer Njus Tanick, P.A.                  )
            nd
      330 2 Avenue South                       )
      Suite 350                                )
      Minneapolis, MN 55401                    )
      Defendant                                )
______________________________________________________________________
  Now comes Plaintiff, by and through her attorneys, and, for her Complaint alleges as
                                       follows:

                                        INTRODUCTION

             1. Plaintiff, Amanda Jump, brings this action to secure redress from
                unlawful collection practices engaged in by Defendant, Meyer & Njus,
                P.A... Plaintiff allege violation of the Fair Debt Collection Practices Act,
                15 U.S.C. Section 1692 et seq. (“FDCPA”).
             2. The FDCPA makes clear that within five days of any initial
                communication, a debt collector clearly state who the current creditor
                of the Debtor is. 15 U.S.C. Section 1692g


                           JURISDICTION AND VENUE
             3. This court has jurisdiction pursuant to 28 U.S.C. Section 1331, 1337,
                1367; and 15 U.S.C. section 1692(d).
             4. Venue is proper because a substantial part of the events giving rise to
                this claim occurred in this District.


                                  PARTIES
             5. Plaintiff, Amanda Jump (hereinafter “Plaintiff”) incurred an obligation to
Case: 1:19-cv-05336 Document #: 1 Filed: 08/07/19 Page 2 of 6 PageID #:1




          pay money, the primary purpose of which was for personal, family, or
          household uses (the “Debt”).
       6. Plaintiff is a resident of the State of Illinois
       7. Defendant, Meyer Njus Tanick, P.A. (“Defendant”), is an Minnesota
          business entity with an address of 330 2nd Ave, Suite 350, Minneapolis,
          MN 55401, operating as a collection agency, and is a “debt collector”
          as the term is defined by 15 U.S.C. Section 1692a(6).
       8. Unless otherwise stated herein, the term “Defendant” shall refer to
          Meyer Njus Tanick, P.A.
       9. At some point, the original creditor, transferred this debt to Defendant
          for debt collection.


                                      ALLEGATIONS


       10. The Plaintiff allegedly incurred a financial obligation in the approximate
          amount of $1961.06 (the “Debt”) to an original creditor (the “Creditor”)
       11. The Debt was purchased, assigned or transferred to Defendant for
          collection, or Defendant was employed by the Creditor to collect to
          Debt.
       12. The Defendant attempted to collect the Debt and, as such, engaged in
          “communications” as defined in 15 U.S.C. Section 1692a(2).
       13. On August 28, 2018, Defendant sent an initial communication to
          Plaintiff. See Exhibit A.
       14. Debtor received said letter on or about September 4, 2018. See
          Exhibit A.
       15. The correspondence identifies Defendant as “Attorneys at Law” and a
          “debt collector.” See Exhibit A.
       16. The correspondence further listed the attorneys whom work for
          Defendant and their jurisdictions of admission. Among the attorneys
          identified is Elila K Civelli (“Civelli”). See Exhibit A.
       17. On the signature line of the correspondence it purported to be sent by
Case: 1:19-cv-05336 Document #: 1 Filed: 08/07/19 Page 3 of 6 PageID #:1




          attorney Civelli. However, the correspondence contained indiscernible
          scribble. See Exhibit A.
       18. Synchrony Bank is one of the largest issuers of credit in the United
          States. As such it stands to reason that Synchrony Bank has a
          proportionally large number of accounts that are referred to collection
          activities by third-party debt collectors such as Defendant.
       19. Synchrony Bank works with Defendant on a regular basis and
          Defendant sends thousands of identical collection letters to consumers
          on a daily basis. See e.g., Knack-Toms v. Meyer Njus Tanick, PA No.
          18-cv-50249, 2018 U.S. Dist. LEXIS 192002 (N.D. Ill. Nov 9, 2018).
       20. The collection letter at issue here contains nearly identical language as
          the collection letter in Knack-Toms.
       21. The attorney purportedly sending the correspondence to Plaintiff allow
          their signature to be included on hundreds of such collection letters per
          day without engaging in meaningful review of the underlying account
          prior to determining the veracity of the representations.
       22. The lack of attorney review is evidenced by the nature of the signature
          appearing on the correspondence.
       23. The automated nature of the manner in which Defendant sends its
          collection letters is further demonstrated by the existence of a bar code
          on the bottom of each collection letter, as this bar code is likely
          included as a way to more readily track the mass amount of collection
          letters Defendant sends to consumers on a daily basis.
       24. Based upon the automated nature of Defendant’s collection letter
          process, and the representations inherent within such communications,
          it would be virtually impossible for a single attorney to review the mass
          amount of collection letters Defendant sends in relation to Synchrony
          debts.
       25. The lack of meaningful review in the correspondence sent by
          Defendant is further evinced upon considering and reviewing the
          multitude of complaints that have been filed against Defendant in
Case: 1:19-cv-05336 Document #: 1 Filed: 08/07/19 Page 4 of 6 PageID #:1




          federal courts throughout the country, as well as with Consumer
          Financial Protection Bureau.
       26. Defendant’s communications, purportedly reviewed by attorneys prior
          to being sent, are done with the goal to exert undue pressure on
          Plaintiff and consumers generally to compel them into making payment
          out of fear that Defendant, a law firm, will file a lawsuit against them if
          payment is not made.
       27. As a result of receiving this correspondence, Plaintiff was unfairly
          confused regarding Defendant’s representations and examinations of
          the subject consumer debt, and was further subjected to undue
          pressure that an attorney had reviewed her account and determined it
          was proper for legal action.

                            STANDING AND INJURY

       28. Plaintiff has suffered an injury in fact that is traceable to Defendant's
          conduct and that is likely to be redressed by a favorable decision in
          this matter.
       29. Specifically, Plaintiff suffered a concrete informational injury as a result
          of Defendant's failure to provide truthful information in connection with
          its attempt to collect an alleged debt from Plaintiff.
       30. The Plaintiff has suffered and continues to suffer actual damages as a
          result of the Defendant’s unlawful conduct.
       31. As a direct consequence of the Defendant’s acts, practices and
          conduct, the Plaintiff suffered and continues to suffer from humiliation,
          anger, anxiety, and frustration.




VIOLATIONS OF THE FDCPA-15 U.S.C. SECTION 1692, et seq.
       32. The Plaintiff incorporates by reference all of the above paragraphs of
          this Complaint as though fully stated herein.
       33. The Defendant’s conduct violated 15 U.S.C. Section 1692e, e(3) and
Case: 1:19-cv-05336 Document #: 1 Filed: 08/07/19 Page 5 of 6 PageID #:1




          e(10) by sending a correspondence to Plaintiff stating that it was from,
          and reviewed by, an attorney. Upon information and belief, the
          attorney whose signature appears on the correspondence allow their
          signature to be used on hundreds of collection letters on a daily basis.
          Based on the sheer volume of collection letters Defendant’s attorneys
          send on a daily basis, Defendant’s attorneys could not have engaged
          in a meaningful review of each collection letter sent and the underlying
          account(s) associated with those letters. Instead, it is clear that
          Defendant’s collection letter was the result of mass produced
          campaign. Sending form collection letters en masse said to be from an
          attorney when such attorney did not engage in a meaningful review of
          the letter and the associated accounts falsely implied that such
          attorney has reviewed the file and made the professional, considered
          determination to send the letter. Instead, the lack of sufficient review
          and the lack of any attorney judgment as to whether to send collection
          letters is in violation of the FDCPA.
       34. The FDCPA, pursuant to 15 U.S.C. Section 1692f prohibits a debt
          collector from using unfair or unconsicounable means to collect or
          attempt to collect any debt.”
       35. Defendant violated 1692f when it unfairly and unconscionably
          attempted to collect on a debt by falsely represented to Plaintiff the
          correspondence was reviewed by an attorney. Based upon the mass
          produced nature of Defendant’s collection letter, Defendant unfarily
          attempted to escalate that concern over the subject consumer debt in
          Plaintiff’s mind by suggesting attorneys had reviewed her file and
          decided it was appropriate for legal action. These means employed by
          Defendant only served to worry the and confuse Plaintiff.




                                    JURY DEMAND
       36. Plaintiff demands a trial by jury.
Case: 1:19-cv-05336 Document #: 1 Filed: 08/07/19 Page 6 of 6 PageID #:1




                                    PRAYER FOR RELIEF
       37. Plaintiff demands the following relief:
       WHEREFORE, the Court should enter Judgment in favor of Plaintiff and
       against Defendant for:
                    (1) Statutory damages;

                     (2) Attorney fees, litigation expenses and costs of suit; and

                     (3) Such other and further relief as the Court deems proper.

                                                     Respectfully submitted,

                                              /s/ John Carlin__________________
                                                John P. Carlin #6277222
                                                Suburban Legal Group, PC
                                                1305 Remington Rd., Ste. C
                                                Schaumburg, IL 60173
                                                jcarlin@suburbanlegalgroup.com
                                                Attorney for Plaintiff
